                                                                   - · - - • - - - .-~- ___ ,,                                 - --- - ;i
                                                                    USDC SDNY                                       -- - ---        ·--71
                                                                    nocu1v1E N· r                                                            [I
UNITED STATES DISTRICT COURT
                                                                   rELE   ('TD(fl•Tfl"'-·
                                                                           ....... i... l'-. .;/',.\ii,..


                                                                    DOC t.':
                                                                                                     «    s.
                                                                                                         ..




                                                                                                          ___ / , /
                                                                                                                     ; \
                                                                                                                     I..
                                                                                                                           .         _,,
                                                                                                                                    J ..
                                                                                                                                             I!
                                                                                                                                             I


                                                                                                                                             i!
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                    DATE         r:lLl~z;
                                                                                     _____#.?tJ/,?t1
                                                                                             - -              ,..               .
                                                                                                                                    ;?c - ~:
                                                                                                                                           -~'   .
JAMES MTUME,
                                   Plaintiff,
                 -against-                                               18 CIVIL 11747 (ER)

                                                                             JUDGMENT
SONY MUSIC ENTERTAINMENT,
                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated February 19, 2020, Sony's motion to dismiss is

granted without prejudice; accordingly, the case is closed.


Dated: New York, New York
       February 20, 2020




                                                                THIS DOCUMENT WA~,i{ED
                                                                ON THE DOCKET ON ~/"hi "2-r:J
